Title: James Madison to Nicholas P. Trist, 8 May 1833
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                May 8. 1833
                            
                        
                        Yours of the 3d. came safe to hand, with that from Mrs. T. to Mrs. M. Inclosed is the answer of the latter. My
                            hopes & wishes are much encouraged by the detailed view you give of your new destination. We count with assurance
                            now on a visit from both Mrs.  T. & yourself, and with a probability of that of Mrs. Randolph, at a day not
                            very distant. Let us know the time when it shall be fixed on.
                        Should Mr. Livingston be at Washington be so good as to mention to him, that the Box forwarded to
                            Fredericksburg has at length been safely recd. It lay some time there before we got notice to apply for it. With affect
                            salutations
                        
                            
                                James Madison
                            
                        
                    